DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Brian R. Drozd Registration No.: 55,130 on 07/21/2022.
	
This application has been amended as follows:
Claims 1-9 and 11-12 are amended.
Claim 10 is cancelled.
Pending claims have been amended as follows:
1.	(Currently Amended) A method for an automated remote reading of a plurality of fluid meters implemented in a system comprising the plurality of fluid meters, referred to as meters, each meter measuring a fluid consumption, and at least one gateway of a plurality of gateways, each gateway of the plurality of gateways being able to exchange frames in accordance with a wireless communication standard with the plurality of fluid meters via a first communication network, and to communicate with a management entity responsible for processing in a centralised manner information representing a fluid consumption, referred to as readings, coming from the meters via a second network, the method comprising , for said each gateway:
	obtaining at least one ordered list of a plurality of ordered lists of the meters paired with said each gateway, each meter in each list of the plurality of ordered lists having been paired by implementing a pairing procedure during which said each gateway sent to said each meter a frame, referred to as a synchronisation frame, each synchronisation frame of a plurality of synchronisation frames comprising for said each list timestamp information enabling a time of said each meter to be set and information representing one and the meters by said each gateway, said each gateway being on standby outside each reading period of a plurality of reading periods, said each meter waking up at said same start time indicated in the synchronisation frame;
	for said each list and during said each reading period corresponding to said each list:
	going into active mode and running through said each list in order, and, for said each meter:
	sending the synchronisation frame to said each meter, the same start time, referred to as a next start time, contained in said synchronisation frame being identical for said each meter in said each list;
	following reception of an acknowledgement for the synchronisation frame, sending a frame requesting said each meter to provide a reading; and
	passing to a following meter in said each list following reception of the frame requesting said each meter to provide the reading, referred to as a reading frame, containing the requested said each meter to provide the reading, said each meter going on standby following the sending of the reading frame; and 
	going on standby following the running through of said each list until the next start time.

2.	(Currently Amended) The method according to claim 1, wherein, when at least one meter of the meters in the at least one ordered list of the plurality of ordered lists does not send the acknowledgement following the sending of the synchronisation frame intended for the at least one meter and/or does not send the reading frame following the sending of the frame requesting said each meter providing the reading intended for the at least one meter, following the running through of said each list, said each gateway sends at least one synchronisation frame in broadcast mode, said each meter remaining awake as long as a condition of putting said each meter on standby is not respected, the condition of putting said each meter on standby being respected when said each meter receives the synchronisation frame.

3.	(Currently Amended) The method according to claim 1, wherein the synchronisation frame serves as the frame requesting said each meter providing the reading and the reading frame serves as an acknowledgement frame.

4.	(Currently Amended) The method according to claim 1, wherein said each gateway modifies an order of the meters in said each list at said each a wake-up time of said meters.

5.	(Currently Amended) The method according to claim 1, wherein, when said each meter in the at least one ordered list does not return the acknowledgement following the sending of the synchronisation frame intended for said each meter and/or does not return the reading frame following the sending of the frame requesting said each meter providing the reading intended for said each meter over a predefined number of consecutive meter reading periods, said each gateway considers that the pairing procedure must be reapplied for said each meter.

6.	(Currently Amended) A device of a gateway type, referred as a gateway making it possible to remotely read a plurality of fluid meters in an automated manner in a system comprising the plurality of fluid meters, referred to as meters, each meter measuring a fluid consumption, said device being able to exchange frames according to a wireless communication standard with the plurality of fluid meters via a first communication network, and to communicate with a management entity responsible for processing in a centralised manner information representing a consumption of fluids, referred to as readings, coming from the meters via a second network, the device comprising:
	obtaining means for obtaining at least one ordered list of a plurality of ordered lists of the meters paired with said gateway, said each meter in each list of the plurality of ordered lists having been paired by implementing a pairing procedure during which said device sent to said each meter a frame, referred to as a synchronisation frame, each synchronisation frame of a plurality of synchronisation frames comprising for said each list timestamp information enabling a time of said each meter to be set and information representing one and a same start time of a next period of reading the meters by said device, said device being on standby outside each reading period of a plurality of reading periods, said each meter waking up at said same start time indicated in the synchronisation frame; 
	means implemented for said each list and during said each reading period corresponding to said each list comprising: 
	control means for going into active mode and running-through means for running through said each list in order, and, for said each meter;
	communication means for sending the synchronisation frame to said each meter, the start time, referred to as a next start time, contained in said synchronisation frame being identical for said each meter in said each list; 
	communication means for receiving an acknowledgement for the synchronisation frame, and communication means for sending the frame requesting said each meter to provide a reading, following a reception of the acknowledgement; 
	communication means for receiving the frame, referred to as a reading frame, containing a requested reading; and 
	control means for passing to a following meter in said each list following a reception of the reading frame, said each meter going on standby following the sending the frame requesting said each meter to provide 
	control means for going on standby following the running through of said each list until the next start time.

7.	(Currently Amended) A method for an automated remote reading of a plurality of fluid meters implemented in a system comprising the plurality of fluid meters, referred to as meters, each meter measuring a fluid consumption, and a gateway, the gateway being able to exchange frames according to a wireless communication standard with the plurality of fluid meters via a first communication network, and to communicate with a management entity responsible for processing in a centralised manner information representing the fluid consumption, referred to as readings, coming from the meters via a second network, the gateway defining meter reading periods during which it performs meter readings, the method comprising, for each meter and each meter reading period:
	obtaining a first start time of a meter reading period, the first start time having been obtained when a synchronisation frame is received, each synchronisation frame of a plurality of synchronisation frames comprising timestamp information enabling a time of said each meter to be set and information representing a start time of a next period of reading the meters by the gateway, said time of said each meter being identical for a set of the meters in an ordered list of the meters paired with said gateway, each synchronisation frame having been transmitted either during an implementation of a procedure of pairing between said each meter and said gateway, or during a previous meter reading period;
	waking up at the first start time;
	in an event of reception of a synchronisation frame, keeping the start time, referred to as a second start time, indicated in the synchronisation frame and transmitting an acknowledgement to the gateway for said synchronisation frame;
	in an event of reception of a frame requesting said each meter to provide a reading, sending to the gateway the frame, referred to as a reading frame, containing the requested said each meter to provide the reading, a time of sending the synchronisation frame and the frame requesting said each meter to providing the reading in the meter reading period being dependent on a position of said each meter in the ordered list; and 
	going on standby following the sending of the reading frame until the second start time.

8.	(Currently Amended) The method according to claim 7, wherein, if one of the fluid meters the frame requesting said each meter to provide the reading without previously having received the synchronisation frame, said each meter remains awake as long as a condition of putting on standby is not respected, the condition of putting on standby being respected when said each meter receives the synchronisation frame sent in broadcast mode by the gateway.

9.	(Currently Amended) A device of a fluid meter type, referred to as a meter, included in a system comprising a plurality of meters, each meter measuring a fluid consumption, and a gateway, the gateway being able to exchange data according to a wireless communication standard with the plurality of meters via a first communication network, and to communicate with a management entity responsible for processing in a centralised manner information representing the fluid consumption, referred to as readings, coming from the meters via a second network, the gateway defining meter reading periods during which it makes meter readings, the device comprising:
	obtaining means for obtaining a first start time of a meter reading period, the first start time having been obtained when a synchronisation frame is received, each synchronisation frame of a plurality of synchronisation frames comprising timestamp information enabling a time of said device to be set and information representing a start time of a next period of reading the meters by the gateway, said time being identical for a set of the meters in an ordered list of the meters paired with said gateway, each synchronisation frame having been transmitted either during an implementation of a procedure of pairing between the device and said gateway, or during a previous meter reading period;
	control means for waking up the device at the first start time;
	communication means for receiving the synchronisation frame;
	storage means for storing a start time, referred to as a second start time, indicated in the synchronisation frame, and communication means for transmitting an acknowledgement to the gateway in an event of reception of the synchronisation frame;
	communication means for receiving a frame requesting said device to provide a reading;
	communication means for sending to the gateway the frame, referred to as a reading frame, containing the reading in an event of reception of the frame requesting said device to provide the reading, the time of sending the synchronisation frame and the frame requesting providing the reading in the meter reading period being dependent on a position of said device in the ordered list; and 
	control means for putting the device on standby following the sending of the reading frame.

10. (Canceled)

11.	(Currently Amended) A non-transitory storage medium in the method according to claim 1, when said computer program is executed by a calculation unit of said device.

12.	(Currently Amended) A non-transitory storage medium in the method according to claim 7, when said computer program is executed by a calculation unit of said device.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a method for the automated remote reading of fluid meters implemented in a system comprising, for each gateway: obtaining at least one ordered list of meters paired with said gateway, each meter in each list having been paired by implementing a pairing procedure during which the gateway sent to each meter a frame, referred to as a synchronisation frame, each synchronisation frame comprising for each list timestamp information enabling the time of said meter to be set and information representing one and the same start time of a next period of reading meters by said gateway, the gateway being on standby outside each reading period, each meter waking up at said start time indicated in the synchronisation frame; for each list and during each reading period corresponding to said list: going into active mode and running through said list in order, and, for each meter; sending a synchronisation frame to said meter, the start time, referred to as the next start time, contained in said synchronisation frame being identical for each meter in the list; following reception of an acknowledgement for the synchronisation frame, sending a frame requesting said meter to provide a reading; and passing to the following meter in said list following reception of a frame, referred to as a reading frame, containing the requested reading, each meter going on standby following the sending of the reading frame; and going on standby following the running through of said list until the next start time.
US2014/0028465A1 to Cornwall discloses a method for the automated remote reading of fluid meters implemented in a system comprising a plurality of fluid meters (fig 1:102, 104, 106; par[0024], [0025]), referred to as meters (par[0024], [0025]), each measuring a fluid consumption (par[0025]), and at least one gateway, each gateway being able to exchange frames in accordance with a wireless communication standard with a plurality of meters via a first communication network (fig 1:109, par0025]), and to communicate with a management entity responsible for processing in a centralised manner information representing a fluid consumption (fig 1:120, par0026]), referred to as readings (par[0026]), coming from meters via a second network (par[0025]).
Cornwall does not disclose a method for the automated remote reading of fluid meters implemented in a system comprising, for each gateway: obtaining at least one ordered list of meters paired with said gateway, each meter in each list having been paired by implementing a pairing procedure during which the gateway sent to each meter a frame, referred to as a synchronisation frame, each synchronisation frame comprising for each list timestamp information enabling the time of said meter to be set and information representing one and the same start time of a next period of reading meters by said gateway, the gateway being on standby outside each reading period, each meter waking up at said start time indicated in the synchronisation frame; for each list and during each reading period corresponding to said list: going into active mode and running through said list in order, and, for each meter; sending a synchronisation frame to said meter, the start time, referred to as the next start time, contained in said synchronisation frame being identical for each meter in the list; following reception of an acknowledgement for the synchronisation frame, sending a frame requesting said meter to provide a reading; and passing to the following meter in said list following reception of a frame, referred to as a reading frame, containing the requested reading, each meter going on standby following the sending of the reading frame; and going on standby following the running through of said list until the next start time.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claims limitation(s) is/are: obtaining means; means implemented; control means; communication means; and running-through means in claims 6 and 9.
•	The structure described in the specification par[0005], [0081] for the obtaining means is described as the gateway.
The structure described in the specification par[0051] for the communication means is described as a transceiver of the gateway.
The structure described in the specification par[0032] for the storage means is described as a hardware memory 202 and 203.
The structure described in the specification par[0080] for the running-through means is described as a hardware fluid meter.
•	The structure described in the specification par[0034] for the means implemented is described as the control circuitry that is part of the CPU 201.
•	The structure described in the specification par[0032] for the control means is  described as the CPU 201.

 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685